 In the Matter of WARNER ELECTRIC BRAKE COMPANYandUNITEDSTEELWORKERS OF AMERICA, C. I. O.Case No. 13-B-2124.-Decided January 12, 1944Mr. John Patterson 'Currie,,ofChicago, Ill., andMr. Frank B.Zander,of Beloit,Wis., for the Company.Mr. Meyer Adelman,of,Milwaukee, Wis., andMr. W. 0. Parker,of Beloit,Wis., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWarner Electric Brake Company, South Beloit, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Leon A. Rosell,Trial Examiner. Said hearing was held at Beloit, Wisconsin, on-November 23, 1943.The Company. and the Union appeared, parti-cipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.'The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are - hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTS1.THE BUSINESS OF THE COMPANYWarner Electric Brake Company is engaged in the manufactureof electric brakes and controls at South Beloit, 'Illinois.The Com-1On November 12, 1943, United Automobile Workers of America,C. I. 0., flied in theRegional Office a waiver and disclaimer of interest in this proceeding.54 N. L. R. B., No. 81.547 548DECISIONSOF NATIONALLABOR RELATIONS BOARDLally annually purchases materials valued at approximately $2,000,-000, of which approximately 50 percent is shipped to its plant frompoints outside Illinois.The Company annually ships from its plantfinished products valued in excess of $5,000,000, of which approxi-mately 80 percent is shipped from the plant to points outside Illinois.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America 'is a labor organization affiliatedwith the Congress of Industrial, Organizations, admitting' to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 20, 1943, and thereafter, the Union asked theCompany for recognition as sole bargaining representative of theCompany's employees.The Company refused so to recognize theUnion until it was certified by the Board.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a sub-stantial number of employees in the unit herein found appropriatefor bargaining?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act:IV.THE APPROPRIATE UNITThe Company and the Union, agree, and we find, that productionand maintenance employees, including leadmen and set-up men,3should be included in the bargaining unit.They further agree, andwe find, that office and plant, clerical employees, technical employeesin the main office, timekeepers, watchmen, militarized guards, plantsuperintendent, assistant superintendent, senior foremen, junior fore-men,4 assistant foremen, and the supervisor of women should be ex-cluded from the bargaining unit.The Company and the Uniondisagree with respect to subforemen.The Union would include all2 The Union submitted to. the Regional Director 229 authorization cards, bearing datesbetween March and November 1943, and apparently genuine original signatures of em-ployees on the Company's pay roll of October 28, 1943.-There are approximately 656 employees in the appropriate bargaining unit.8 Leadmen and set-up men, as such,,do not have any supervisory authority within theBoard's usual definition of that term.Four assistant foremen(Bernard VonDervellen,Henry Veltmeyer,Delbert Tregoning,and Cornelius Mahoney)do some set-up work, butno production work.As assistant foremen, they are deemed excluded from the unit.4Two junior foremen(Thorval Therkelsen and Harold Minnick)do some productionwork.As junior foremen, they are deemed excluded from the unit. WARNER ELECTRIC BRAKE COMPANY549subforemen in the bargaining unit.The Company contends thatthree subforemen, who devote 60 to 75 percent of their time to super-visory work, should be excluded from the unit.Subforemen are in charge of production lines in the assembly de-partment, including 7 to 20 employees on each line.Subforemen doproduction work in varying amounts.They assign work, they giveinstructions, and they relieve men on the line.All of them do somesupervisory work and they receive higher wages than ordinary pro-duction employees on the line.There are differences in the rates ofpay among the subforemen, in proportion to the amount of theirsupervisory duties.While all subforemenr may make recommen-dations with respect to the discharge or discipline of employees under'them, little or no weight is given to their recommendations exceptto those of Leo Spangler, 'Lawrence Dietsch, and Thomas McMillan.These three employees are classed as subforemen and spendin excessof 50 percent of their time on supervisory duties and the remainderof their time on production work.They work under a foreman whohas general charge of approximately 116 employees. It appears thatsubforemenas a classare not supervisory employees within theBoard'susualdefinition of that term.Spangler, Dietsch, and Mc-Millan, however, although classed with other subforemen by theCompany, are rated more highly than others and the Companyaccords to their recommendations considerable weight.We thereforeshall include in the bargaining unit subforemenas a classand shallexclude from the unit all subforemen and other employees who fallwithin our usual definition of supervisory employees -5The Company would exclude, and the Union would include, inspec-tors.The Company contends that inspectors are confidential em-ployees and should not be included in the bargaining unit with ordi-nary production and maintenance employees. Inspectors are engagedin the operation of approving or rejecting manufactured parts.Theyhave no authority to hire or discharge employees or to recommendeffectively hire, discharge, or discipline, nor are inspectors connectedwith the Company's labor relations department.We shall includethem in.the bargaining unit."We find that all production and maintenance employees of the Com-pany at its South Beloit, Illinois, plant, including leadmen, set-upmen, inspectors, and subforemen, but excluding office and plant cleri-cal employees, technical employees in the main office, timekeepers,So far as the record discloses,Spangler,Dietsch, and McMillan are the only employeesof the Company whose job classification is listed for inclusion in the bargaining unit andwhose authority with respect to the work status of their fellow employees require theirexclusion in accordance with our usual practice.eMatter ofHoward Aircraft Corporation,51 N. L R.B. 386;Matter of WestinghouseElectric&Ifanufactursng Company,45 N. L. R B. 826. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDwatchmen, militarized guards, plant superintendent, assistant super-intendent, senior foremen, junior foremen, assistant foremen, super-visor of women, and all subforemen and other supervisory employeeswith authority to hire, promote, discharge, discipline; or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election 'herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Warner ElectricBrake Company, South Beloit, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11,.of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid,off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Steelworkers of America, C. I. 0., for the pur-poses of collective bargaining.